 Case 2:18-cr-00292-DWA Document 90 Filed 09/18/19 Page 1 of 7




                IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

__________________________________
UNITED STATES OF AMERICA,
                    Plaintiff,
                                                  Criminal Action
         vs                                       No. 18-292
ROBERT BOWERS,
                      Defendant.
__________________________________


          Transcript of status conference proceedings held on
Tuesday, December 11 2018, United States District Court,
Pittsburgh, Pennsylvania, before the Honorable Donetta Ambrose,
U.S. District Court Senior Judge.

APPEARANCES:
For the Government:               Soo C. Song, Esq.
                                  Troy Rivetti, Esq.
                                  Eric G. Olshan, Esq.
                                  United States Attorney's Office
                                  700 Grant Street, Suite 4000
                                  Pittsburgh, PA 15219
                                  soo.song@usdoj.gov
                                  Troy.Rivetti@usdoj.gov
                                  eric.olshan@usdoj.gov
                                  Julia Gegenheimer, Esq.
                                  601 D St. NW
                                  Washington, DC 20004
                                  julia.gegenheimer@usdoj.gov
For the Defendant:                Elisa A. Long
                                  Michael J. Novara
                                  Federal Public Defender's Office
                                  1001 Liberty Avenue
                                  1500 Liberty Center
                                  Pittsburgh, PA 15222-3716
                                  Elisa_Long@fd.org
                                  Michael_Novara@fd.org
      Case 2:18-cr-00292-DWA Document 90 Filed 09/18/19 Page 2 of 7   2


1                           P R O C E E D I N G S
2         (In open court.)
3              THE COURT: Good morning, please be seated.
4              Good morning, everyone. We are here for a status
5    conference in the case of the United States of America against
6    Robert Bowers at Criminal No. 18-292.
7              Before we begin, I just want to remind everyone that
8    according to the standing order of this Court, everyone is
9    required to turn off all electronic devices; and that standing
10   order is at Miscellaneous No. 3-451. And just to make it
11   clear, failure to abide by the standing order could result in
12   an offender's exclusion from not only this proceeding, but all
13   future proceedings. So I want to make that clear; and that
14   this standing order applies to today's conference as well as
15   all future proceedings in this case.
16             Mr. Novara and Miss Long, I just want to make sure --
17   this is not a substantive hearing, of course, but I wanted to
18   have you assure me that Mr. Bowers has waived his right to
19   appear.
20             MS. LONG: He has, Your Honor.
21             THE COURT: Thank you very much, Miss Long.
22             All right. So I think probably the first order of
23   business is the fact that pretrial motions were extended by
24   Judge Mitchell through next Thursday, and I'm assuming you need
25   more time. So do you want to talk about that initially?
      Case 2:18-cr-00292-DWA Document 90 Filed 09/18/19 Page 3 of 7   3


1             MS. LONG: Sure, Your Honor. We have received two
2    sets of discovery from the Government, one on November 7th and
3    then one on December 7th.
4             THE COURT: Okay.
5             MS. LONG: We've also met with the Government on two
6    occasions regarding the discovery process, and the capital case
7    review process, and other matters. And our plan is to ask for
8    a 120-day continuance of the pretrial motions which are
9    currently due next week. And I believe that request would be
10   unopposed by the Government at this point.
11            MR. RIVETTI: Your Honor, we did meet and discuss that
12   and the Government does not oppose that request for an
13   extension of time.
14            THE COURT: So that would take us to April 18th of
15   2019, is that right?
16            MR. NOVARA: (Nods head.)
17            THE COURT: Okay. So motions will be extended --
18   you're going to file a motion, actually file one, or do you
19   just want to do it here in court and have this be the record of
20   it? I think we probably -- we need an order with the Speedy
21   Trial waiver, so --
22            MS. LONG: We'll file one, Your Honor.
23            THE COURT: Okay, as long as it's filed before
24   December 18th.
25            All right. You know, I know that you said the
      Case 2:18-cr-00292-DWA Document 90 Filed 09/18/19 Page 4 of 7   4


1    Government has provided you with two packets of discovery, and
2    I don't know if there are any issues. But, of course, what we
3    want to do more than anything in this case is to make sure that
4    the information that you're getting is accessible, cost
5    efficient.
6             If there are any issues about that, I would expect
7    that you would let me know. And maybe both sides, the
8    Government and the defense, can provide me with some ideas as
9    to how to make the discovery more accessible and to contain
10   discovery costs in any way. Whether it's something about the
11   way the information is turned over, the way it's formatted, any
12   issues like that I would like you to bring to my attention as
13   soon as possible.
14            MS. LONG: Yes, Your Honor.
15            THE COURT: So we're extending the motions through
16   April, but I'm inclined to think that we should have regular
17   status conferences. I don't know how either the Government or
18   the defense feel about that.
19            MS. LONG: That would be fine, Your Honor.
20            THE COURT: Monthly, weekly -- you tell me what you
21   think.
22            MS. SONG: Monthly would be fine, Your Honor.
23            MS. LONG: Monthly is fine.
24            THE COURT: Miss Long, monthly? Okay, maybe I'll put
25   out a schedule and we will have monthly conferences that will,
      Case 2:18-cr-00292-DWA Document 90 Filed 09/18/19 Page 5 of 7   5


1    if nothing more, just make sure that things are moving along.
2             It was -- yesterday, as you all know, the Government
3    filed a notice that enforces the policies and procedures to
4    guide the Department of Justice and the United States
5    Department here in the capital case review process. So
6    according to the submission that I received yesterday, that
7    sometime after this conference today, the United States
8    Attorney will be able to provide me and everyone with a more
9    detailed schedule about the process.
10            Is there anything more on that, Miss Song? Do you
11   want to address that?
12            MS. SONG: No, Your Honor. It's just that it's our
13   hope that we can negotiate as much as possible with defense
14   counsel; and we've met and talked about the time frame for
15   their submission to the United States Attorney. And so we hope
16   that following today we'll be able to come back to the Court
17   with a more specific proposal for that timing.
18            THE COURT: Okay, that's great. Is there anything
19   else today that you need to have me resolve or talk about?
20            I'll start with you, Miss Long, if there's any other
21   issue that you want to bring up today?
22            MS. LONG: Your Honor, the only issue that I would
23   raise is that maybe the first status conference could be two
24   months instead of a month from today, because I'm not
25   anticipating there would be a lot to report --
      Case 2:18-cr-00292-DWA Document 90 Filed 09/18/19 Page 6 of 7   6


1             THE COURT: No, I'm not either by January 11th. So
2    we'll have one in February and then March and I'll just have a
3    schedule through April; right before the motions are due, we'll
4    have another one. We may have the February conference by
5    phone, and that's fine. I do want you, though, to -- these
6    again are not substantive hearings, but I do want you, of
7    course, to get Mr. Bowers's consent to waive his presence at
8    these hearings.
9             MS. LONG: We will do that.
10            THE COURT: If he -- if that's what his desire is. If
11   not, even if there is a conference by phone, he can
12   participate; we can manage to do that.
13            Anything else from the defense?
14            MS. LONG: No, Your Honor.
15            THE COURT: Okay. Miss Song?
16            MS. SONG: Your Honor, I just wanted to introduce
17   Julia Gegenheimer who is an attorney here at counsel table from
18   the Justice Department who will serve as co-counsel with me and
19   Mr. Rivetti.
20            THE COURT: So there will be you, and Ms. Gegenheimer
21   and Mr. Rivetti for the Government.
22            MS. SONG: That's correct, Your Honor.
23            THE COURT: Thank you; it's nice to meet you.
24            MS. GEGENHEIMER: Nice to meet you.
25            THE COURT: Anything else at all that we can do today?
      Case 2:18-cr-00292-DWA Document 90 Filed 09/18/19 Page 7 of 7   7


1             ALL COUNSEL: No.
2             THE COURT: And, again, I just want all of you to let
3    me know as soon as any issue arises because I would like to
4    deal with these things as promptly as possible. I know this is
5    a serious matter, but I am here for the Government and for the
6    Defendant to resolve any issues as they come up, particularly
7    during the discovery process. I do want to emphasize that I
8    want it to be as efficient for the Defendants and cost
9    efficient as well. But I want to make sure that what you're
10   getting is accessible.
11            Okay. Is that it then? Thank you both very much.
12   I'll send out a schedule with the conferences before the week
13   is over; and as I said, the last one will be a few days prior
14   to the motion date. Okay?
15            ALL COUNSEL: Thank you, Your Honor.
16            THE COURT: Okay, thank you all very much.
17       (Hearing concluded at 10:0:10 a.m.)
18                          CERTIFICATE
19   I, Shirley Ann Hall, certify that the foregoing is a correct
     transcript for the record of proceedings in the above-titled
20   matter.
21
                                       s/Shirley Ann Hall
22                                     Shirley Ann Hall, RDR, CRR
                                       Official Court Reporter
23
24
25   Proceedings recorded by digital stenography; transcript
     produced by computer-aided transcription.
